Bleckley, Justice.
1. On tlie point of practice the views of the court are set forth in the first head-note. The motion for a new trial was made in term, and it was by consent that the simultaneous filing of the brief of evidence was dispensed with. The order taken in term to hear the motion in vacation, put the judge in full possession of the case at the time appointed, and continuances from time to time were had, so that there was no gap or break. It was as if the first day •had been lengthened, or all the sittings had taken place at different hours of the same day. Looking at the judge as a court pro hac vice, he could, for sufficient cause, grant further time to perfect and file the brief of evidence. He had exactly the same power in that respect as if he had been sitting in term ; and so had he in respect to adjourning over from one day to another. When a court is once on foot in a regular, legitimate way, it requires no consent of parties to run it. The law makes it self-supporting. The motion for a new tidal did not perish on the judge’s hands, but kept its vitality until he passed judgment refusing to grant it. To that judgment a writ of error lies; and the motion here to dismiss the writ is consequently overruled.
2. We think, however, there is no good ground for reversal. The charge of the court was pertinent, full and correct. Nothing material was omitted. The request to charge was not denied erroneously. The evidence warranted the verdict.
Judgment affirmed.